Citation Nr: 0429015	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from July 1988 to July 1991.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  By a Board decision issued 
in July 2003, the veteran's claim of entitlement to service 
connection for PTSD and the reopened claim of entitlement to 
service connection for a low back disorder were remanded for 
additional development.  The claims now return to the Board.

The Board notes that additional evidence which appears to be 
relevant to the claims on appeal was submitted in August 
2004, after the veteran was notified in April 2004 that the 
claims were being transferred to the Board on appeal.  This 
evidence has not been reviewed by the agency of original 
jurisdiction (AOJ).  This evidence was not accompanied by a 
waiver of the veteran's right to have the evidence reviewed 
by the AOJ.  This evidence must be reviewed by the AOJ if no 
waiver is received.  38 U.S.C. § 7104(a)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you, the 
claimant, if further action is required on your part.


REMAND

By a statement apparently received at the Appeal Management 
Center in August 2004, the veteran requested a hearing before 
the Board at the RO.  The hearing must be scheduled.  See 38 
C.F.R. § 20.700 (2003).

Accordingly, the claims are hereby REMANDED for the following 
actions:

The veteran should also be scheduled, in 
accordance with appropriate procedures, 
for a hearing before a Veterans Law Judge 
at the RO.  38 U.S.C.A. § 7107 (West 
2002).  He should be notified of the date 
and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2003).  A 
copy of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


